Citation Nr: 1207526	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  05-31 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from April 1979 to June 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  

In September 2006, the Veteran presented sworn testimony before an Acting Veterans Law Judge (AVLJ) at a Travel Board hearing held at the Little Rock RO.  A transcript of the hearing is associated with the record.  VA regulations provide that the Veterans Law Judge who conducts a hearing in a claim must participate in making the final determination of the claim.  38 C.F.R. § 20.707.  However, the AVLJ who held the hearing is no longer employed by the Board.  After being so advised in a February 2010 letter, the Veteran requested to be afforded with another Board hearing by videoconference.  See March 2010 response from Veteran.  However, he failed to appear for the scheduled hearing and did not request its postponement or show good cause for his failure to appear.  For these reasons, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).  

This case was previously remanded by the Board in July 2007, April 2010, and August 2010 for further evidentiary development and to ensure due process.  The case now returns to the Board following such action and is ready for disposition.  


FINDINGS OF FACT

1.  The Veteran was treated for pain and swelling of the left knee in April 1983.

2.  In July 1984, at the time of his enlistment examination for the Army National Guard, the Veteran's lower extremities and musculoskeletal system were clinically evaluated as normal, and the Veteran denied having any problems referable to his left knee.   

3.  The Veteran is currently diagnosed with degenerative joint disease of the left knee. 

4.  The Veteran failed to cooperate with efforts to provide him with a medical examination in connection with his claim.  

5.  The evidence of record preponderates against a finding that the Veteran's left knee disorder had its onset in service, initially manifested to a compensable degree within one year after separation from service, or is otherwise causally or etiologically related to service. 


CONCLUSION OF LAW

The Veteran's left knee disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

As explained below, the Veteran has not cooperated with efforts to provide him with a medical examination in connection with his claim.  Under such circumstances, his original claim must be decided based on the evidence of record.  See 38 C.F.R.  § 3.655(b). 

Review of the evidentiary record in this case clearly establishes the presence of a current left knee disorder.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Specifically, a November 2004 VA radiological report shows degenerative joint disease at the left knee.  Subsequent VA treatment records also include findings of left knee arthritis and a February 2006 record notes an assessment of left knee pain secondary to medial necrosis.  

Because the Veteran is shown to have a current left knee disorder, the Board will next consider whether the evidentiary record supports a finding of in-service incurrence, on either a direct or presumptive basis.

In describing how he injured his left knee, the Veteran reported at the September 2006 Board hearing that he fell in a fox hole and hurt his left knee while night training at Fort Lewis.  He testified that his friends helped him out of the fox hole and he received treatment for the knee and was put on profile.  He recalled that the knee was swollen and he was put on crutches.  See hearing transcript, page 2. 

A soldier (G.M.) who served with the Veteran at Fort Lewis, Washington wrote in a statement received by VA in September 2005 that he recalled the Veteran stepping into a foxhole and twisting his knee "pretty bad" during a nighttime dismounted patrol.  He stated that he and others carried the Veteran to a nearby road and called in the medics to evacuate him following the injury.  G.M. further wrote that the Veteran was on crutches for a while after the incident and the squad needed a new "B team leader" while the Veteran was on profile.  

Although the Veteran's service personnel records are not of record, his STRs confirm treatment for left knee pain and swelling in April 1983.  At that time, it was noted that he was unable to stand or walk around for long periods, and the Veteran was sent to his own doctor for drainage.

While the April 1983 STR entry does not specify how the Veteran injured his knee, the documentation does show treatment for the left knee and there is no evidence of record to show that the competent lay account of the injury, as relayed by the Veteran and G.M., is not credible.  Therefore, in light of the foregoing, the above evidence sufficiently establishes the occurrence of a left knee injury in service.

Nevertheless, the preponderance of the evidence weighs against finding that the Veteran's currently diagnosed left knee disorder had its onset in service or is otherwise causally related to service, or that left knee arthritis manifested to a compensable degree within one year of discharge.

In this regard, the Board recognizes that the Veteran has alleged a continuity of symptomatology after the initial injury in service.  Indeed, he reported at the hearing that after the initial injury he continued to complain about knee pain to the unit medic who would give him pain pills.  He noted, however, that his complaints and treatment by the medic were probably undocumented.  He also noted that he did not undergo a separation physical and, consequently, did not have an opportunity to document continued problems with the left knee at separation.  See hearing transcript, pages 3-4.

The Board notes that there is no further documentation of knee problems after the April 1983 entry.  There is also no separation examination report in the record.  However, a July 1984 examination report and report of medical history for the Veteran's enlistment in the Army National Guard are among the Veteran's STRs.  The examination and report of medical history were completed approximately one month after the Veteran separated from active service.  It is notable that, at that examination, the Veteran's lower extremities were clinically evaluated as normal and he made no mention of having any knee problems.  The Veteran also wrote, on the corresponding report of medical history, that he was "in good health" and took "no medication".  He also denied having swollen or painful joints; arthritis, rheumatism, or bursitis; a bone, joint, or other deformity; and a "trick" or locked knee at that time.

Thus, although it does appear that the Veteran did not undergo a separation physical, the Board notes that the Veteran did have an opportunity to report any continued left knee problems, as well as his taking pain medication for the knee, approximately one month after separating from service.  At that time, however, he denied having any knee problems and did not demonstrate any such problems on physical examination.  He also denied taking any medication at that time.  Therefore, the Veteran's own statements and the clinical documentation of record closer in time to his period of active service contradict his more recent hearing testimony asserting a continuity of symptomatology since the initial injury.  

Additionally, regarding the Veteran's assertion of a continuity of left knee problems since service, the Board notes that the Veteran reported that his knee problems continued to bother him once he separated from service but he ignored the pain in the knee because he had to work to support his family and did not have medical insurance to seek treatment.  He reported that he just "sucked it up and dealt with the pain".  See hearing transcript, pages 5-6.  

However, there are treatment records dating back to 1996 included in the record.  Upon review, the Board notes that there is no reference to knee problems until November 2004.  In fact, the Veteran specifically denied having musculoskeletal problems and was shown to have normal range of motion with no edema or deformities noted in June 2004.  When the Veteran did seek treatment for left knee pain in November 2004, which was diagnosed as degenerative joint disease, he reported a history of arthroscopy in 1990 for torn ligaments but made no mention of service at that time.  

Therefore, while the Veteran sustained a left knee injury in service, he denied having any knee problems approximately one month after separating from service and his lower extremities were clinically evaluated as normal at that time.  Additionally, the earliest documentation of post-service treatment for the left knee was approximately twenty years after separation from active service and includes reference to a history of arthroscopy in 1990 but makes no reference to service or a continuity of symptomatology since service.  Upon consideration of the foregoing, the Board does not find the Veteran's account of having continued knee problems since the initial in-service left knee injury to be credible.

Further, there is no competent medical opinion of record that links the Veteran's current left knee disorder to his period of active military service.  While the Veteran reported at the Board hearing that his treating physician believed that his current left knee disorder was related to his in-service injury and that such opinion was likely documented in his VA treatment records, review of the treatment records does not contain such an opinion.  Although medical providers have noted the Veteran's subjective report of having left knee pain since 1984, none has provided a medical opinion linking the Veteran's current left knee disorder to service.  The Veteran has not otherwise provided a competent medical opinion that attributes his current left knee disorder to his injury in service.  Moreover, because the Veteran has not cooperated with efforts to provide him with a medical examination in connection with his claim, no VA medical opinion has been obtained.

While the Veteran has asserted that his current left knee disorder is causally related to his in-service left knee injury, the Veteran does not have the requisite medical expertise to render a competent opinion regarding the etiology of his claimed disorder.  Further, for reasons explained above, his account of a continuity of left knee symptomatology since service, while competent, is not deemed credible.  It is not supported by the record, to include his earlier statements made by the Veteran within a month of discharge.  Therefore, his lay assertion is not sufficient to establish the necessary nexus relationship to service and is afforded no probative value.    
     
Therefore, based upon the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the claim for service connection for a left knee disorder, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  The claim is denied. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case or Supplemental Statement of the Case.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

As will be explained below, the RO provided the Veteran with proper notice prior to the initial adjudication of his claim by way of a September 2004 notice letter.  

In the September 2004 notice letter, the RO apprised the Veteran of the information and evidence necessary to substantiate his claim, which information and evidence that he was to provide, and which information and evidence that VA will attempt to obtain on his behalf.  In this regard, the RO advised him of what the evidence must show to establish entitlement to service connected compensation benefits for his claimed disorder on a direct and presumptive basis and described the types of information and evidence that the Veteran needed to submit to substantiate his claim.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  

In particular regard to Dingess notice requirements, the Board notes that the RO, in the September 2004 notice letter, advised the Veteran to submit the requested information and evidence within one year from the date of the letter or he may lose money if his claim is granted because VA would not be able to pay him back to the date he filed his claim.  Therefore, the Veteran was adequately advised regarding the element of effective date.  While the RO did not also provide the Veteran with notice regarding the element of degree of disability at that time, such notice defect is harmless error.  The Veteran was later provided with notice of what type of information and evidence was needed to establish a disability rating, as well as an effective date, once service connection has been established in a March 2006 due-process letter.  The claim was subsequently readjudicated.  In consideration of the foregoing, we find that the Dingess notice requirements with respect to the issue on appeal have been satisfied.  

The record further reflects that the Veteran and his representative have been provided with a copy of the above rating decision, the August 2005 SOC, and multiple SSOCs issued from April 2006 to October 2011, which cumulatively included a discussion of the facts of the claim, pertinent laws and regulations, notification of the bases for the decision, and a summary of the evidence considered to reach the decision.  

The Veteran has also been provided with ample opportunity to submit evidence and argument and to participate effectively in the processing of his claim during the course of this appeal.  Neither the Veteran nor his representative has alleged prejudicial error, and none has otherwise been shown by the record.

In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  

Regarding VA's statutory duty to assist in claims development, the Board notes that the Veteran's service treatment records (STRs) are included in the record.  Also, pertinent post-service treatment records identified as relevant to the claim have been obtained, to the extent possible, or otherwise submitted and are included in the claims file.  There are, further, written statements from the Veteran and fellow service member, G.M., as well as the September 2006 Board hearing transcript, included in the claims folder.  No additional pertinent records are found in the Veteran's electronic file through the Virtual VA system.    

In this case, the evidentiary record shows that the Veteran has a current left knee disorder and was treated for left knee pain and swelling in service.  Consequently, the Board remanded the case in July 2007, in pertinent part, to afford the Veteran with a medical examination and obtain a medical opinion on the likelihood that his left knee disorder is related to service.  In August 2009 and October 2009, the Appeals Management Center (AMC) advised the Veteran that he would be scheduled for an examination in connection with his appeal at the VA medical facility nearest him.  However, the letters notifying him of two separate examinations - one in September 2009 and one in November 2009 - were sent to an incorrect street address (i.e., the street name was misspelled).  The Veteran called three days after the examination scheduled in November 2009, and explained that he had missed the examination through no fault of his own. 

When the RO rescheduled an examination for December 2009, it sent the notice letter to the correctly spelled street address rather than the new address provided by the Veteran when he had called to report that he had missed the previously scheduled examination.  Consequently, the Board, in August 2010, found that the Veteran had never received proper notification of his scheduled medical examinations and, as a result, good cause had been shown for his failure to appear.  The Board ordered that the Veteran be scheduled for another medical examination and that notice of the examination be provided to his updated mailing address.  

In August 2010, the Veteran was sent a letter to his last two known mailing addresses advising him that he would be scheduled for an examination in connection with his claim at the VA medical facility nearest him pursuant to the Board's Remand.  The AMC explained that the VA medical facility would notify him of the date, time, and place of the examination.  It is noted in the record that VA was notified by the Little Rock VAMC that the Veteran cancelled the examination on September 7, 2010 explaining that he had withdrawn his appeal.  However, the AMC was unable to confirm the Veteran's withdrawal of the appeal after attempting to reach the Veteran by phone with no success and by mail with no response.  

A report from Lexis-Nexis showed a third mailing address for the Veteran and, in April 2011, another mailing address and telephone number were confirmed for the Veteran.  It is notable that it appears from a print-out through the Compensation and Pension Records Interchange system (CAPRI), that a joints examination was later cancelled on May 24, 2011 with the cancellation reason noted as "VETERAN WITHDREW CLAIM".    

On August 30, 2011, an employee with the AMC verified by phone that the Veteran received messages and mail at a certain mailing address, left a message with a friend of the family to tell the Veteran to call back because VA wanted to schedule him for an examination for his appeal, stressed the importance of the Veteran calling back explaining that his case would be decided without an examination if he did not respond.  The employee also relayed that the Veteran had 10 days to call him back and noted that the family friend seemed to understand the importance of giving the message to the Veteran.  See August 2011 Report of General Information.  Also, the Veteran was sent a letter in August 2011 at the verified address asking him to confirm that he was able to be examined for his claimed left knee disorder at a VA medical center and, if so, an examination would be scheduled.  The AMC wrote that, if not, VA would continue to process his appeal based on the evidence of record.  The Veteran did not return the prior phone call or respond to the AMC's letter.  In December 2011, the Veteran's representative asked that the case be forwarded to the Board immediately for appellate review and acknowledged that the Veteran had been scheduled for VA examination but was unable to attend.    

In light of the Veteran's failure to respond to the AMC's repeated attempts to schedule him for an examination in connection with the appeal pursuant to the Board's remand, the Board finds that there has been substantial compliance with our prior remands.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  No additional effort to schedule the Veteran for an examination is needed.  See 38 C.F.R. § 3.655; Wood v. Derwinski, 1 Vet. App. 190, 193(1991) (holding that the duty to assist is not a one-way street). 

Moreover, although the Veteran has reportedly told VAMC employees that he has withdrawn his claim, VA has not received written confirmation of his intent to withdraw his claim as required by 38 C.F.R. § 20.204.  Therefore, the issue listed on the first page of this decision remains on appeal and must be address by the Board.  

ORDER

Entitlement to service connection for a left knee disorder is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


